Bioodwortii, J.
The defendant and others were indicted for violating the first section of the act approved August 19, 1918, relating to unlawful dealing in motor vehicles. Ga. L. 1918, p. 264; Park’s Ann. Code, vol. 11, § 528 (e). One of the grounds of the motion for a new trial alleges that “a new trial should be granted for the reason that there was no evidence adduced upon the trial of their case establishing the venue of the offence.” This ground is weE taken. Granting (but not conceding) that the evidence supports the allegation of the indictment that the defendants “did knowingly have and did buy and receive and conceal and have in their possession one Eord touring automobile of the value of three hundred and fifty dollars and the property of B. E. Ozburn, from which the motor number had been, removed and altered for the purpose of concealing and misrepresenting and making difficult the identification of said automobile and identity of same,” there is no evidence to show that the alleged crime was committed in Eulton County, Ga.
*34The venue is a jurisdictional fact, and, like eve'ry other material allegation iii the indictment, must be proved beyond a reasonable doubt. Jones v. State, 113 Ga. 27 (38 S. E. 851); Smith v. State, 118 Ga. 83 (1) (44 S. E. 827); Mack v. State, 102 Ga. 571 (27 S. E. 678). “The venue of the alleged crime not having been shown, the verdict of guilty must be set aside as contrary to law and without evidence to support it.”
As a new trial must result from the foregoing ruling it is unnecessary to pass upon the other allegations of error.

Judgment reversed,.


Broyles, G. J., and Luke, J., concur.